NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ARGENTUM MEDICAL, LLC,
Plaintiff/Counterclaim Defendant-Appellant,

AND

THOMAS MILLER AND GREGG SILVER,
Counterclaim Defendants-Appellants,

V.

SILVERLON INVESTMENT GROUP, LLC,
Defendant/ Counterclaimant-Appellee,

AND

DERMA SCIENCES, INC.,
Defendant/ Counterclaimant.

2011-1618, -1640, 2012-1035

Appeals from the United States District C0urt for the
Middle District of Pennsylvania in case no. 08-CV-1305,
Judge A. Richard Caput0.

ON MOTION

ORDER

ARGENTUM MED V. SILVERLON INVEST 2

Argentum Medical, LLC, Thomas Miller and Greg
Silver move to reinstate the appeal and to dismiss the
appeal voluntarily.

Upon consideration thereof,
IT IS GRDERED THATI

(1) The motion is granted The appeal is reinstated,
the mandate is reca1led, and the August 3, 2012 order
dismissing the appeal is vacated.

(2) The motion to withdraw the appeal is granted.
The appeal is dismissed voluntarily.

(3) Each side shall bear its own costs.

FoR THE CoURT

SEP 2 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Thomas C. Cronin, Esq.

26 Stephen R. Swofford, Esq.  &E%|€T\__OR

S ..\ l

Issued As A Mandate:  2 4 2012 SEP 24 2012
JAN HURBALY

CLERK